

EXHIBIT 10.1
 


 
April 13, 2007
 
Macquarie Infrastructure Company Inc.
125 West 55th Street
New York, NY 10019


 
Attention: Peter Stokes
 
Re: Macquarie Infrastructure Company’s acquisition of Mercury Air Centers, Inc.


Ladies and Gentlemen:
 
You have advised The Governor and Company of the Bank of Ireland (“BOI”) and
Bayerische Landesbank (“BLB”, and together with BOI, the “Lead Arrangers”) that
your subsidiary, Macquarie FBO Holdings LLC, a Delaware corporation (“MFBO”),
intends to enter into a Stock Purchase Agreement with Mercury Air Centers, Inc.
(“Mercury” or “Borrower”) and its stockholders pursuant to which, among other
things, MFBO will acquire all of the common equity interests in Mercury (the
“Acquisition”) and will execute an option (the “Call Option”) to subsequently
acquire all of the preferred equity interest in Mercury. The sum of the purchase
price for the Acquisition and the exercise price of the Call Option is $427
million, less the aggregate amount of indebtedness of Mercury that will be
outstanding at financial close (approximately $100 million), subject to changes
based on working capital and capital expenditure invested prior to financial
close. The purchase price for both the Acquisition and the Call Option shall be
financed directly by cash provided by MFBO.
 
You have also advised the Lead Arrangers that immediately subsequent to the
Acquisition, you intend to refinance the existing indebtedness of the Borrower
with a term loan facility of up to $192 million (the “Senior Term Loan
Facility”). 100% of the net proceeds of the Senior Term Loan Facility will be
drawn in a one-time borrowing and the proceeds shall be used to repay the
existing indebtedness of the Borrower, pay related costs of the refinancing and
make a one-time distribution to the preferred and ordinary shareholders of the
Borrower. The net amount of contributed equity capital by MFBO to the Borrower
immediately following the Acquisition and subsequent refinancing, and after the
one-time distribution to the common and preferred shareholders of the Borrower
shall not be less than $230.0 million. In addition, the Borrower will execute a
$17.5 million working capital facility for undertaking specific capital
expenditure projects and the issuance of letters of credit (the “Working Capital
Facility” and together with the Senior Term Loan Facility, the “Senior Credit
Facilities”). The Acquisition, financing thereof (including the subsequent
refinance) and all related transactions are hereinafter collectively referred to
as the “Transaction.”
 
In connection with the foregoing, each Lead Arranger is pleased to advise you of
its commitment to provide up to 50% of the Senior Credit Facilities. BLB also
agrees to act as the sole and exclusive Administrative Agent for the Senior
Credit Facilities, all upon and subject to the terms and conditions set forth in
this letter agreement and in the Loan Facilities Term Sheet attached as Exhibit
A hereto and incorporated herein by this reference (the “Term Sheet” and,
together with this letter agreement, this “Commitment Letter”). Each of the Lead
Arrangers is further pleased to advise you of its willingness, as a lead
arranger for the Senior Credit Facilities, to form a syndicate of financial
institutions and institutional lenders (including the Lead Arrangers)
(collectively, the “Lenders”) in consultation with you and with your prior
written consent (not to be unreasonably withheld) for the Senior Credit
Facilities. All capitalized terms used and not otherwise defined herein shall
have the same meanings as specified therefor in the Term Sheet.
 

--------------------------------------------------------------------------------


 
The commitment of each Lead Arranger hereunder and the undertaking of each Lead
Arranger to provide the services described herein are subject to (i) the
satisfaction of each of the conditions precedent specified in the Term Sheet in
a manner acceptable to such Lead Arranger, and (ii) the negotiation, execution
and delivery of definitive documentation (the “Credit Documentation”) for the
Senior Credit Facilities consistent with the Term Sheet and otherwise
satisfactory to such Lead Arranger.
 
The Lead Arrangers intend to commence syndication of the Senior Credit
Facilities promptly upon execution of the Stock Purchase Agreement. You agree to
actively assist, and following the close of the Acquisition, to cause the
Borrower to actively assist, the Lead Arrangers in achieving a syndication of
the Senior Credit Facilities that is satisfactory to the Lead Arrangers and you.
Such assistance shall include (a) your providing and causing your advisors to
provide the Lead Arrangers and the other Lenders upon request with all
information reasonably deemed necessary by the Lead Arrangers to complete
syndication, including, but not limited to, information and evaluations prepared
by you, your affiliates and your advisors, or on your behalf, relating to the
Transaction, (b) your assistance in the preparation of an Information Memorandum
to be used in connection with the syndication of the Senior Credit Facilities,
(c) using your commercially reasonable efforts to ensure that the syndication
efforts of the Lead Arrangers benefit materially from your existing lending
relationships and the existing banking relationships of Atlantic Aviation FBO
Inc, and (d) otherwise assisting the Lead Arrangers in their syndication
efforts, including by making your officers and advisors and the officers and
advisors of Atlantic Aviation FBO Inc and, following the closing of the
Acquisition, the Borrower, available from time to time to attend and make
presentations regarding the business and prospects of the Borrower at one or
more meetings of prospective Lenders.
 
It is understood and agreed that the Lead Arrangers will manage and control all
aspects of the syndication in consultation with you, including decisions as to
the selection of prospective Lenders (with your consent, not to be unreasonably
withheld or delayed) and any titles offered to proposed Lenders, when
commitments will be accepted and the final allocations of the commitments among
the Lenders. It is understood that no Lender participating in the Senior Credit
Facilities will receive compensation from you in order to obtain its commitment,
except on the terms contained herein in the Term Sheet.
 
You agree that until the earlier of (a) the date on which general syndication of
the Senior Credit Facilities has been completed and each Lead Arranger has
reduced its commitment under the Senior Credit Facilities to a maximum final
hold of $50 million (“Successful Syndication”) and (b) the date that is 90
calendar days after the launch of syndication (to be commenced no later than
April [•], 2007), unless otherwise agreed to by the Lead Arrangers, there shall
be no competing issues of debt securities by, or commercial bank facilities to,
you, or any of your or its respective subsidiaries or affiliates for the purpose
of acquiring fixed based operations (it being understood that competing issues
would not include debt securities or commercial bank facilities currently
outstanding). The foregoing sentence shall not limit the ability of you or any
affiliate to restructure or amend any outstanding debt facility (provided that
such restructuring, consent or amendment does not increase the aggregate amount
of loans or commitments thereunder), or to refinance the Senior Credit
Facilities in conjunction with a refinance of the existing senior debt
facilities of Atlantic Aviation FBO Inc.
 
2

--------------------------------------------------------------------------------


 
At any time after 45 days after the launch of syndication of the Senior Credit
Facilities, the Lead Arrangers shall be entitled (unless Successful Syndication
has been achieved within such 45-day period), after consultation with you, to
increase the Underwriting Fee payable in respect of the Senior Credit Facilities
by fifteen (15) basis points if the Lead Arrangers determine in their sole
discretion that such changes are advisable in order to enhance the prospects of
a Successful Syndication; provided, however, that the Lead Arrangers shall not
exercise market flex with respect to the Underwriting Fee unless the Lead
Arrangers would be required to pay to potential lenders upfront participation
fees aggregating an amount that is in excess of 75 basis points in order to
achieve Successful Syndication. You agree to enter into, and to cause your
affiliates to enter into, such amendments to the Credit Documentation as may be
necessary or reasonably requested by the Lead Arrangers to reflect such change
to the Senior Credit Facilities made in furtherance of the immediately preceding
sentence.
 
You hereby represent, warrant and covenant that (a) all information, other than
Projections (as defined below), which has been or is hereafter made available to
the Lead Arrangers or the Lenders by you or any of your representatives (or on
your or their behalf) or by the Borrower or any of its or your subsidiaries or
representatives (or on their behalf) in connection with any aspect of the
Transaction (the “Information”) is and will be complete and correct in all
material respects and does not and will not contain any untrue statement of a
material fact or omit to state a material fact necessary to make the statements
contained therein not misleading in light of the circumstances under which they
were made and (b) all financial projections concerning the Borrower that have
been or are hereafter made available to the Lead Arrangers or the Lenders by you
or any of your representatives (or on your or their behalf) or by the Borrower
or any of its subsidiaries or representatives (or on their behalf) (the
“Projections”) have been or will be prepared in good faith based upon reasonable
assumptions (it is understood and acknowledged, however, that such Projections
are based upon a number of estimates and assumptions and are subject to
significant business, economic and competitive uncertainties and contingencies
and that, accordingly, no assurances are given and no representations,
warranties or covenants are made that any of the assumptions are correct, that
such Projections will be achieved or that the forward-looking statements
expressed in such Projections will correspond to actual results). You agree to
furnish us with such Information and Projections as we may reasonably request
and to supplement the Information and the Projections from time to time until
the date of the initial borrowing under the Senior Credit Facilities (the
“Closing Date”) so that the representations, warranties and covenants in the
immediately preceding sentence are correct on the Closing Date. In issuing this
commitment and in arranging and syndicating the Senior Credit Facilities, the
Lead Arrangers are and will be using and relying on the Information.
 
3

--------------------------------------------------------------------------------


 
You agree to indemnify and hold harmless each Lead Arranger, each Lender and
each of its affiliates and their respective officers, directors, employees,
agents, advisors and other representatives (each an “Indemnified Party”) from
and against (and will reimburse each Indemnified Party as the same are incurred
for) any and all third-party claims, damages, losses, liabilities and expenses
(including, without limitation, the reasonable fees, disbursements and other
charges of counsel) that may be incurred by or asserted or awarded against any
Indemnified Party, in each case arising out of or in connection with or by
reason of (including, without limitation, in connection with any investigation,
litigation or proceeding or preparation of a defense in connection therewith)
(a) any aspect of the Transaction and any of the other transactions contemplated
thereby and (b) the Senior Credit Facilities and any other financings, or any
use made or proposed to be made with the proceeds thereof, except to the extent
such claim, damage, loss, liability or expense is found in a final,
nonappealable judgment by a court of competent jurisdiction to have resulted
from such Indemnified Party’s gross negligence or willful misconduct, nor shall
you be liable to any Indemnified Party hereunder for any special, indirect,
consequential or punitive, damages or loss of profit incurred by such
Indemnified Party. You also agree that no Indemnified Party shall have any
liability (whether direct or indirect, in contract or tort or otherwise) to you
or your subsidiaries or affiliates or to your or their respective equity holders
or creditors arising out of, related to or in connection with any aspect of the
Transaction, except to the extent of direct, as opposed to special, indirect,
consequential or punitive, damages determined in a final non-appealable judgment
by a court of competent jurisdiction to have resulted from such Indemnified
Party’s gross negligence or willful misconduct. It is further agreed that each
Lead Arranger shall only have liability to you (as opposed to any other person),
that each Lead Arranger shall be liable solely in respect of its own commitments
to the Senior Credit Facilities on a several, and not joint, basis with any
other Lender and that such liability shall only arise to the extent damages have
been caused by a breach of such Lead Arranger's obligations hereunder to
negotiate in good faith definitive Credit Documentation consistent with the Term
Sheet and otherwise satisfactory to such Lead Arranger, and, upon the successful
conclusion of such negotiations, enter into such documentation, for the Senior
Credit Facilities on the terms set forth herein as determined in a final
non-appealable judgment by a court of competent jurisdiction. In the event that
any claim or demand by a third party for which you may be required to indemnify
an Indemnified Party hereunder (a “Claim”) is asserted against or sought to be
collected from any Indemnified Party by a third party, such Indemnified Party
shall as promptly as practicable notify you in writing of such Claim, and such
notice shall specify (to the extent known) in reasonable detail the amount of
such Claim and any relevant facts and circumstances relating thereto;
provided, however, that any failure to give such prompt notice or to provide any
such facts and circumstances shall not constitute a waiver of any rights of the
Indemnified Party, except to the extent that the rights of the Indemnifying
Party are actually materially prejudiced thereby.
 
You shall be entitled to appoint counsel of your choice at your expense to
represent an Indemnified Party in any action for which indemnification is sought
(in which case you shall not thereafter be responsible for the fees and expenses
of any separate counsel retained by that Indemnified Party except as set forth
below); provided, however, that such counsel shall be satisfactory to such
Indemnified Party. Notwithstanding your election to appoint counsel to represent
an Indemnified Party in any action, such Indemnified Party shall have the right
to employ separate counsel (including local counsel, but only one such counsel
in any jurisdiction in connection with any action), and you shall bear the
reasonable fees, costs and expenses of such separate counsel if (i) the use of
counsel chosen by you to represent the Indemnified Party would present such
counsel with a conflict of interest; (ii) the actual or potential defendants in,
or targets of, any such action include both the Indemnified Party and you and
the Indemnified Party shall have reasonably concluded that there may be legal
defenses available to it and/or other Indemnified Parties which are different
from or additional to those available to you; (iii) you shall not have employed
counsel to represent the Indemnified Party within a reasonable time after notice
of the institution of such action; or (iv) you shall authorize the Indemnified
Party to employ separate counsel at your expense. You shall not be liable for
any settlement or compromise of any action or claim by an Indemnified Party
affected without your prior written consent, which consent shall not be
unreasonably withheld or delayed.
 
4

--------------------------------------------------------------------------------


 
At the earlier of the Closing Date or the termination of this Commitment Letter,
you agree to reimburse or cause the Borrower to reimburse the Lead Arrangers for
all reasonable out-of-pocket costs and expenses (including, but not limited to,
expenses relating to due diligence investigations, consultants’ and other
professional and advisory fees, travel expenses and fees, disbursements and
reasonable charges of counsel) incurred by the Lead Arrangers in connection with
preparing, negotiating and/or executing the Credit Documentation and this
Commitment Letter and term sheets, and carrying out the syndication of the
Senior Credit Facilities, in each case whether or not incurred before or after
the date of this Commitment Letter.
 
All payments to be made under this Commitment Letter shall be paid in U.S.
dollars and in immediately available, freely transferable cleared funds to such
account with such bank as each Lead Arranger notifies to the Company, and shall
be paid without (and free and clear of any deduction for) set-off or
counter-claim and without any deduction or withholding for or on account of tax
(a "Tax Deduction") unless a Tax Deduction is required by law. If a Tax
Deduction is required by law to be made, you shall pay such tax and the amount
of the payment due shall be increased to an amount which (after making any Tax
Deduction) leaves an amount equal to the payment which would have been due if no
Tax Deduction had been required. Your obligations under this paragraph shall be
subject to receipt from any foreign lender duly signed completed copies of IRS
Form W-8BEN or IRS Form W-8ECI or such other evidence satisfactory to you that
such foreign lender is entitled to an exemption from, or reduction of, U.S.
withholding tax.
 
This Commitment Letter and the Term Sheet and the contents hereof and thereof
are confidential and, except for the disclosure hereof or thereof on a
confidential basis to your accountants, attorneys and other professional
advisors retained by you in connection with the Transaction, Borrower, or as
otherwise required by law or any governmental authority or in connection with
any suit, action or proceeding relating to the enforcement of rights hereunder,
may not be disclosed in whole or in part to any person or entity without our
prior written consent; provided, however, it is understood and agreed that you
may disclose this Commitment Letter (including the Term Sheet) but not the Fee
Letter attached as Exhibit B to this Commitment Letter after your acceptance of
this Commitment Letter, in filings with the Securities and Exchange Commission
and other applicable regulatory authorities and stock exchanges. The Lead
Arrangers shall be permitted to use information related to the syndication and
arrangement of the Senior Credit Facilities in connection with marketing, press
releases or other transactional announcements or updates provided to investor or
trade publications; provided, that any press release or public announcement
shall not be made without your prior written consent, not to be unreasonably
withheld or delayed. The Lead Arrangers hereby notify you that pursuant to the
requirements of the USA Patriot Act, Title III of Pub. L. 107-56 (signed into
law October 26, 2001) (the “Act”), they are required to obtain, verify and
record information that identifies you, which information includes your name and
address and other information that will allow the Lead Arrangers to identify you
in accordance with the Act.
 
5

--------------------------------------------------------------------------------


 
You acknowledge that each Lead Arranger or its affiliates may be providing
financing or other services to parties whose interests may conflict with yours.
Each Lead Arranger agrees that it will not furnish confidential information
obtained from you to any of its other customers and that it will treat
confidential information relating to you, the Borrower and your and their
respective affiliates with the same degree of care as it treats its own
confidential information. Each Lead Arranger further advises you that it will
not make available to you confidential information that it has obtained or may
obtain from any other customer. In connection with the services and transactions
contemplated hereby, you agree that each Lead Arranger is permitted to access,
use and share with any of its bank or non-bank affiliates, agents, advisors
(legal or otherwise) or representatives any information concerning you, the
Borrower or any of your or its respective affiliates that is or may come into
the possession of such Lead Arranger or any of such affiliates.
 
The provisions of the immediately preceding eleven paragraphs shall remain in
full force and effect regardless of whether any definitive documentation for the
Senior Credit Facilities shall be executed and delivered, and notwithstanding
the termination of this Commitment Letter or any commitment or undertaking of
the Lead Arrangers hereunder; provided, however, that you shall be deemed
released of your reimbursement and indemnification obligations hereunder upon
the execution of all definitive documentation for the Senior Credit Facilities
and the initial extension of credit thereunder.
 
This Commitment Letter may be executed in counterparts which, taken together,
shall constitute an original. Delivery of an executed counterpart of this
Commitment Letter by telecopier, e-mail or facsimile shall be effective as
delivery of a manually executed counterpart thereof.
 
This Commitment Letter shall be governed by, and construed in accordance with,
the laws of the State of New York. Each of you and the Lead Arrangers hereby
irrevocably waives any and all right to trial by jury in any action, proceeding
or counterclaim (whether based on contract, tort or otherwise) arising out of or
relating to this Commitment Letter (including, without limitation, the Term
Sheet), the Transaction and the other transactions contemplated hereby and
thereby or the actions of the Lead Arrangers in the negotiation, performance or
enforcement hereof. The commitments and undertakings of the Lead Arrangers may
be terminated by us if you fail to perform your obligations under this
Commitment Letter on a timely basis.
 
This Commitment Letter, together with the Term Sheet, embodies the entire
agreement and understanding among the Lead Arrangers and you with respect to the
Senior Credit Facilities and supersedes all prior agreements and understandings
relating to the specific matters hereof. However, please note that the terms and
conditions of the commitment and undertakings of the Lead Arrangers hereunder
are not limited to those set forth herein or in the Term Sheet. Those matters
that are not covered or made clear herein or in the Term Sheet are subject to
mutual agreement of the parties. No party has been authorized by the Lead
Arrangers to make any oral or written statements that are inconsistent with this
Commitment Letter.
 
6

--------------------------------------------------------------------------------


 
This Commitment Letter is not assignable by you without our prior written
consent, is assignable by us only as contemplated herein, and is intended to be
solely for the benefit of the parties hereto and the Indemnified Parties. This
Commitment Letter shall not be amended or modified except in writing signed by
all parties hereto.
 
This Commitment Letter and all commitments and undertakings of the Lead
Arrangers hereunder will expire at 5:00 p.m. (New York City time) on April 17,
2007 unless you execute this Commitment Letter and return it to us prior to that
time. Thereafter, all commitments and undertakings of the Lead Arrangers
hereunder will expire on the earlier of (a) July 31, 2007, unless the definitive
documents for the financing of the Transaction have been executed and delivered,
and (b) the acceptance by you or any of your affiliates of an offer for all or
any substantial part of the capital stock or property and assets of the Borrower
and their subsidiaries other than as part of the Transaction. In consideration
of the time and resources that the Lead Arrangers will devote to the Senior
Credit Facilities, you agree that, until such expiration, you will not solicit,
initiate, entertain or permit, or enter into any discussions in respect of, any
offering, placement or arrangement of any competing senior credit facilities for
the Borrower and their subsidiaries with respect to the matters addressed in
this letter.
 


 
[THE BALANCE OF THIS PAGE IS INTENTIONALLY LEFT BLANK]
 
7

--------------------------------------------------------------------------------



We are pleased to have the opportunity to work with you in connection with this
important financing.
 

 
Very truly yours,
 

        The Governor and Company of Bank of Ireland  
   
   
    By:   /s/ Peter O’Neill  

--------------------------------------------------------------------------------

Name: Peter O’Neill   
Title: Senior Vice President
   

                  By:   /s/ Eric A. Muth  

--------------------------------------------------------------------------------

Name: Eric A. Muth   
Title: Vice President
   


 
 


ACCEPTED AND AGREED TO
AS OF THE DATE FIRST ABOVE WRITTEN:
 

   
MACQUARIE INFRASTRUCTURE COMPANY INC.
(d/b/a Macquarie Infrastructure Company (US))
 
   
  By:   /s/ Peter Stokes  

--------------------------------------------------------------------------------

Name: Peter Stokes
Title: CEO 


8

--------------------------------------------------------------------------------




We are pleased to have the opportunity to work with you in connection with this
important financing.
 


Very truly yours,
 

        BAYERISCHE LANDESBANK, NEW YORK BRANCH  
   
   
    By:   /s/ [ILLEGIBLE]  

--------------------------------------------------------------------------------

Name: [ILLEGIBLE]    
Title: Vice President
   

                  By:   /s/ George J. Schnepf  

--------------------------------------------------------------------------------

Name: George J. Schnepf   
Title: Vice President
   






ACCEPTED AND AGREED TO
AS OF THE DATE FIRST ABOVE WRITTEN:
 

   
MACQUARIE INFRASTRUCTURE COMPANY INC.
(d/b/a Macquarie Infrastructure Company (US))
 
   
  By:   /s/ Peter Stokes  

--------------------------------------------------------------------------------

Name: Peter Stokes
Title: CEO 


9

--------------------------------------------------------------------------------


 
Summary of Terms and Conditions
 
April 13, 2007
 






I.   The Parties
     
1. Borrower
Mercury Air Centers, Inc. (“Mercury”), a Delaware corporation, the owner and
operator of fixed base operations at twenty-two airports.
   
2. Purpose
$192 million of debt will be used to refinance the outstanding debt of the
Borrower, pay costs associated with the refinance and pay a one-time
distribution to both the preferred and ordinary shareholders of the Borrower and
an additional $17.5 million working capital facility to fund a portion of
certain specific capital projects and issue letters of credit.
   
3. Equity Investor
All ordinary shares in Mercury are to be acquired immediately prior to the
Closing by Macquarie FBO Holdings LLC (“MFBO”), a Delaware limited liability
company, 100% owned by Macquarie Infrastructure Company LLC. All preferred
shares of the Borrower are to be owned by Kenn Ricci, an individual.
   
4. Lead Arrangers
Bank of Ireland and BayernLB.
   
5. Senior Lenders
Lead Arrangers and other banks or financial institutions to whom the Facilities
may be syndicated.
   
6. Working Capital Facility Loan Lenders
Lead Arrangers
   
7. Administrative Agent
BayernLB
   
8. Legal Advisor
Orrick, Herrington & Sutcliffe LLP
   
9. Other Consultants
Technical: Jacobs Consulting Group
Environmental: Weston Solutions Inc.
Insurance: Marsh USA Inc.

 
 
10

--------------------------------------------------------------------------------



 
II. The Facilities
     
10. The Facilities
The Facilities will consist of the following:
(i)  Bridge Loan Facility of $192,000,000
(ii)  Working Capital Facility of $17,500,000.
Bridge Loan Facility
     
11. Use of Proceeds
The Bridge Loan Facility will be used to refinance the existing debt of
Borrower, pay associated costs and make a one-time distribution to both the
preferred and ordinary equity investors in Borrower.
   
12. Bridge Loan Maturity Date
2 years from Closing Date.
   
13. Closing Date
On initial draw down, expected around July 31, 2007
   
14. Mandatory Prepayment
The Borrower shall make Mandatory Prepayments in the following situations
without penalty or premium other than hedge termination obligations payable to
the Hedging Banks. The Mandatory Prepayments shall apply to the initial balance
of the Bridge Loan Facility.
 
i. If any net proceeds from a sale of the Borrower's or its subsidiary's
property that is not used to purchase replacement assets exceeds $250,000,
Borrower will prepay the Loans in the amount of such excess.
 
ii. If Borrower or any of its subsidiaries incurs debt for borrowed money that
is not permitted indebtedness, 100% of the net debt proceeds will be applied to
prepay the Loans.
 
iii.  If Borrower or any of its subsidiaries sells or issues equity securities
(other than any issuance or sale: to fund expansion capital expenditures, or to
permit conversion of outstanding preferred shares to common shares after
acquisition thereof from Ken Ricci by MFBO or any of its affiliates, or to MFBO
in connection with obligation to provide additional $29 million in equity by the
end of 2007, or certain intercompany issuance), 100% of the net equity proceeds
will be applied to prepay the Loans.
 
iv.  The proceeds of any termination payment or similar compensation received
from an airport authority in respect of the termination of any FBO Lease will be
applied to prepay the Loans.
 
v.  If any insurance proceeds are not used for reconstruction, Borrower will
prepay that amount of the Term Loan, without penalty, subject to appropriate
materiality tests.

 
11

--------------------------------------------------------------------------------


 
15. Optional Repayment
Repayments of the Bridge Loan are permitted without penalty (subject to the
payment of any break funding costs incurred including reversing interest rate
hedging transactions) upon at least five business days’ written notice. Optional
Repayments of the Bridge Loan must be made in a minimum amount of $2,000,000 and
in increments of $1,000,000. Amounts repaid under the Bridge Loan may not be
redrawn.
 
Working Capital Facility
   
16. Use of Proceeds
Borrower may utilize the Working Capital Facility for Letters of Credit and to
fund specific capital projects outlined in Attachment 1.
   
17. Maturity Date
Bridge Loan Maturity Date.
   
18. Closing Date
On initial draw down of Bridge Loan, expected around July 31, 2007.
   
19. Drawdown
Advances under the Working Capital Facility may be made, and Letters of Credit
may be issued, on a revolving basis up to the full amount of the Working Capital
Facility.
   
20. Repayment
Repayments of the Working Capital Facility are permitted without penalty on any
Interest Payment Date upon not less than three days prior written notice to the
Working Capital Facility Lender. Optional Repayments of the Working Capital
Facility must be made in a minimum amount of $100,000 and in increments of
$50,000. All amounts outstanding under the Working Capital Facility shall be due
and payable in full on the Maturity Date.
   

 
12

--------------------------------------------------------------------------------


 
III.   The Credit Facilities
21. Mandatory Debt Service
Interest, Commitment Fee, Administrative Agent’s Fee and hedging obligations
payable by the Borrower will be considered Mandatory Debt Service.
   
22. Restricted Payments (Lock-Up)
Borrower may make quarterly distributions, including distributions to holders of
preferred equity (within 35 days following each quarterly payment date) only as
long as the following conditions have been met:
 
i. The DSCR for the preceding twelve month period is 1.50 or higher;
ii. The DSCR for the subsequent twelve month period is projected to be 1.50 or
higher;
iii. Debt Service Reserve Account is fully funded;
iv. Mandatory Prepayments have been made;
v. No Default or Event of Default exists;
vi. To the extent that the concession for the Charleston FBO is not renewed by
January 1, 2008, verification that the projected Site EBITDA of the Borrower
(excluding contributions from the FBO at Atlanta Hartsfield) exceeds 28.75
million; and
vii. In case a governmental authority notifies the Borrower or any of its
subsidiaries of the need to remediate contamination at any of the FBOs, funds to
cover the expected cleanup costs (as confirmed by the Environmental Consultant)
shall have been set aside.
 
For clarification, these conditions shall not apply to the one time distribution
payable to both preferred and ordinary shareholders at the closing.
   
23. EBITDA covenant
At each distribution date, trailing 12 month Site EBITDA (on a proforma basis,
as if all facilities had been owned for the full twelve months) shall exceed the
following levels:
Year   Minimum EBITDA
2007   $27.10 million
2008   $28.80 million
2009   $30.50 million
 
Failure to achieve the Minimum EBITDA at any test date shall result in an equity
lockup for 6 months. If, at the end of the six month period, the threshold is
reached, then cash trapped shall be made available for distribution (subject to
other distribution tests), otherwise cash will be swept to repay debt.
 
“Site EBITDA” shall mean the total consolidated EBITDA of Mercury before
allocation of head office expenses.

 
13

--------------------------------------------------------------------------------


 
24. Collateral
The Facilities are secured by a grant of first priority security interest in the
following property (subject to acceptable encumbrances):
i. Project Revenues (including all income, revenues, all interest earned on
deposits and reserves, rates, fees, charges, rentals, or other receipts derived
by or related to the operations of the Borrower and its subsidiaries, and any
revenues assigned to the Borrower and its subsidiaries and proceeds of the sale
or other disposition of all or any part of the Borrower’s or its subsidiaries’
assets (“Project Revenues”), project accounts and cash therein, including the
Debt Service Reserve Account.
ii. (A) Pledge of all ordinary and preferred shares of the Borrower and (B)
pledge of all ordinary and preferred shares of each subsidiary of the Borrower.
If such pledge is prohibited under the terms of a FBO lease and the Borrower is
unable to obtain all relevant consents, then the Borrower will, if not
prohibited by the applicable FBO Lease, establish a new single purpose holding
company subsidiary to own the subsidiary holding such FBO Lease and pledge the
shares of such new holding company subsidiary.
iii. Security interest in substantially all assets of the business, including,
all FBO leases (subject to airport authority approval if required), all other
material agreements and rights to receive Project Revenues (including fuel
contracts, subleases, service agreements, employment agreements), licenses,
equipment and machinery, inventory (including jet fuel) and account whether
existing at the Closing Date or thereafter acquired, and the proceeds thereof.
Note that under most of the FBO leases, prior consent of the airport authority
is required to collaterally assign the FBO leases, and the Borrower is obligated
to use commercially reasonable efforts to obtain consents from the airport
authorities.
iv.  Insurance policies and any claims or proceeds.

 
14

--------------------------------------------------------------------------------


 
25. Hedging Requirements
Borrower is required to enter into interest rate hedges at financial close for
at least 100% of the Bridge Loan Facility interest rate exposure, for the
remaining term of the Bridge Loan Facility. All hedging payments will rank
pari-passu with the Facilities.
 
Borrower will request proposals for the provision of hedges from the Lead
Arrangers together with Macquarie Bank Limited. Each of the Lead Arrangers will
subsequently have a right of first refusal to match the terms of the best
hedging proposal provided to Borrower and thereafter act as Hedging Banks
provided that such right of first refusal will only apply to up to 25% of the
interest rate hedge.
 
Hedging Banks will be given customary rights with respect to ranking, security,
voting, events of default and other terms necessary to document the relationship
between Lead Arrangers, Hedging Banks and Borrower.
   
26. Representations and Warranties
Include:
 
i. Valid existence of Borrower;
ii. Authority and due authorization of Borrower;
iii. Validity and enforceability of loan documents (subject to standard
qualifications) and non-contravention of organizational documents, laws, etc.
iv. No default;
v. Financial statements;
vi. Funding of pension plans and compliance with ERISA;
vii. Payment of taxes (subject to customary contest rights);
viii. No material pending or threatened uninsured litigation;
ix. Ownership of or leasehold interest in assets;
x. No breach of environmental or other laws in any material respect (subject to
customary contest rights);
xi. No other business;
xii. Insurance coverage is in line with prudent market practice;
xiii. All consents, filings, and licenses etc. required for conduct of business
have been obtained and are in full force and effect;
 
xiv. No encumbrances other than permitted encumbrances;
xv. No indebtedness for borrowed money other than permitted indebtedness;
xvi. Effectiveness, enforceability of material agreements;
xvii. Creation, perfection and first priority of liens (except permitted liens);
all required third-party approvals therefor have been obtained and are in full
force and effect
xviii. Solvency;
xix. Satisfaction of conditions precedent under Purchase and Sale Agreement
between MFBO and the owners of Mercury (“PSA”);
xx. Due authorization and valid issuance of all outstanding equity interests of
Borrower and its subsidiaries;
xxi. Non-deferred payment of purchase price for aviation fuel at prevailing
market prices at time of delivery; and
xxii. Accuracy of information furnished.

 
15

--------------------------------------------------------------------------------


 
27. Conditions Precedent
Usual and customary Conditions Precedent to closing include, but not limited to
legal opinions satisfactory to Lead Arrangers, payment of all closing fees, no
Default or Event of Default shall have occurred and be continuing, no Material
Adverse Change (as defined below) and execution and delivery of documentation
satisfactory to the Lead Arrangers, as well as closing of the Acquisition and
transfer of all common equity interest in the Borrower to MFBO, and acquisition
of a call option by MFBO to subsequently acquire the outstanding preferred stock
of Borrower, all funded exclusively by a cash equity contribution by the Equity
Investor; provided, however, that any CP as to the accuracy of representations
and warranties as at the closing in all material respects (and the absence of
any Default or Event of Default relating thereto) shall be limited to the
accuracy of the representations and warranties in the Stock Purchase Agreement,
rather than in the loan agreement, except for the following representations: (1)
authorization of loan transaction, (2) enforceability of loan documents &
non-contravention (3) no encumbrances, (4) limits on indebtedness, and (5) grant
of security interest/perfection of liens. Total cash equity contributed by the
Equity Investor in an amount such that immediately following the refinancing and
after the one-time distribution to the Borrower’s preferred and common
shareholders, Equity Investor’s net equity contribution shall not be less than
$230.0 million.
 
“Material Adverse Change” means an event, condition or circumstance or related
series thereof that results in, or could reasonably be expected to result in, a
material adverse effect on the business, properties, assets, liabilities,
results of operations or condition of Mercury and its subsidiaries, taken as a
whole, exclusive of any effect arising from or related to: (a) any general
condition affecting the industry in which Mercury is engaged; (b) the
announcement or pendency of any of the transactions contemplated by the Stock
Purchase Agreement; (c) any action taken by Sellers (as defined in the Stock
Purchase Agreement) or Mercury at MFBO’s request pursuant to the Transaction
Documents (as defined in the Stock Purchase Agreement) (d) acts of war or
terrorism, other than acts of war or terrorism directly against Mercury, any
subsidiary of Mercury or any of their assets, or acts of war or terrorism that
have a disproportionate impact on the Mercury, any subsidiary of Mercury or any
of their assets; (e) general economic, political and financial market changes;
or (f) any failure to obtain any renewal or extension of the lease term
regarding the real property leased from the City of Atlanta under the Atlanta
Hartsfield FBO lease disclosed on clause (b)(i) of the Real Estate Schedule to
the Stock Purchase Agreement, unless and solely if Mercury Air
Center-Hartsfield, LLC or another affiliate of Mercury has ceased, or has
undertaken affirmative actions to withdraw from, actual occupancy of such real
property.
 
From the date of the Stock Purchase Agreement through the Closing, MFBO shall
promptly notify the Lead Arrangers in writing of any notice from the Sellers of
any development causing a breach of any of the representations and warranties in
Articles III or IV of the Stock Purchase Agreement (attaching a copy of such
notice from the Sellers). Upon receipt of such notice, Lead Arrangers may
terminate the lending commitment if, as a result of such development, any of the
Sellers or the Company is in breach, in any material respect, of its
representations or warranties under the Stock Purchase Agreement; provided, that
if Lead Arrangers fail to exercise such termination right within ten (10)
Business Days after receiving such notification, the Lenders shall be deemed to
have accepted that such written notice from the Sellers shall be deemed to have
amended the Schedules to the Stock Purchase Agreement and to have qualified the
representations and warranties contained in the Stock Purchase Agreement for
purposes of determining the accuracy of representations and warranties at
closing.
   
28. Undertakings
Positive and negative undertakings given by the Borrower in customary form for
transactions of this nature, including without limitation appropriate
materiality tests, permitted exceptions and, where appropriate, de minimis
provisions.

 
16

--------------------------------------------------------------------------------


 
29. Events of Default
Include:
        i. 
Non-payment (with 3 Business Days grace for interest and other non-principal
amounts);
  ii. 
Default by any loan party in performance or breach of other obligations or
undertakings under any Loan Document including the Financing Documents not
remedied within a 30-day remedy period for affirmative covenants (extendible for
an additional period of up to 60 days if remedy cannot be accomplished in
original 30 days and is being diligently pursued and extension does not result
in a material adverse effect);
  iii.
Any representation or warranty being untrue in any respect which will have a
material adverse effect on the Borrower's ability to comply with its obligations
under the Loan Documents;
  iv.
Cross-default with respect to any other debt (other than in respect of any
subordinated debt) subject to materiality threshold;
  v.
Bankruptcy and insolvency events;
  vi.
Failure to pay unstayed and uninsured judgments within 30 days (with appropriate
materiality qualification);
  vii. 
Cessation or material change of business;
  viii.
Security ceases to be effective as first priority security (subject to permitted
liens);
  ix.
Any insurance required is terminated, ceases to be valid or is amended so as to
have a material adverse impact on the Project unless similar cover replaces such
insurance;
  x.
Nationalization, condemnation or government taking that causes an inability of
the Borrower to perform its obligations under the Financing Documents;
  xi.
Required authorizations are revoked or terminated that causes an inability of
the Borrower to perform its obligations under the Financing Documents;
  xii. 
Failure to comply with applicable law that will result in a material adverse
effect on the Borrower;
  xiv. 
Failure to comply with environmental laws;
  xv.
Backward DSCR is less than or equal to 1.20 as of the end of any quarter;
  xvi 
Change of control;
  xvii.
Failure to perform any material contract (subject to contest rights and 30 day
remedy period or longer period (up to additional 60 days) if remedy cannot be
accomplished in 30 days and is being diligently pursued and extension does not
result in a material adverse effect); provided that failure on the part of a
party other than the Borrower or its subsidiaries is an Event of Default only if
such failure has material adverse effect;
  xviii.
Inappropriate use or withdrawal of funds in project accounts;
  xix. 
Default under the subsidiary guaranty or any other security agreement;
  xx. 
Any Financing Document ceases to be in full force and effect or any equity
securities are not subject to first priority, perfected lien;
  xxi.
Any reportable ERISA event;
  xxii.
Any material contract ceases to be in full force and effect, or is terminated
prior to the scheduled expiration date, or any material provision thereof is
declared null and void;
  xxiii.
Abandonment of business at any airport for 30 days;
  xxiv.
Any event of condition involving financial impact in excess of $10 million that
could have a material adverse effect;
  xxv.
A refinance of the Senior Debt facility provided to Atlantic Aviation FBO Inc.
  xxvi.
Failure by MFBO to make an additional equity contribution in the Borrower of at
least $[29] million by December 31, 2007 (either directly or through the
exercise of the call option on all preferred shares in Borrower)
 
 
An Event of Default in (xvii), (xxii) or (xxiii) above that affects an FBO or
FBOs (other than the five largest FBO contributors of EBITDA) may be cured prior
to acceleration of the Loans by prepayment of that portion of the Bridge Loans
that corresponds to the highest of the projected, actual or preceding three-year
average EBITDA contribution of the affected FBO(s). Such prepayment will release
the affected FBO(s) from the Financing Documents. This method of cure may be
exercised only once during the term of the Loans, and only if the proportional
EBITDA contribution of the affected FBO(s) does not exceed 5% of aggregate
EBITDA.

 
17

--------------------------------------------------------------------------------


 
IV. Interest Rate and Fees
     
30. Interest Rate
The Facilities will bear interest at one, two, three or six month LIBOR plus the
Applicable Margin.
   
31. Applicable Margin
170 bps
   
32. Interest Payment Date
Interest will be paid in arrears on the last day of each Interest Period, except
in the case of a six months interest period, where interest will also be paid
three months from the start of the Interest Period.
   
33. Interest Period
One, two, three or six months.
   
34. Default Rate
Interest Rate plus 2% per annum.
   
35. Commitment Fee
0.50% per annum of the undrawn portion of the Facilities payable on any Interest
Payment Date. The Commitment Fee will accrue in arrears from the Closing Date.

 
18

--------------------------------------------------------------------------------


 
V. Flow of Funds
     
36. Priority of Payments
Following each Interest Payment Date, after payment of operating expenses, taxes
and required capital expenditures, and the retention/refunding of reserves for
contingencies and the payment of items reasonably expected to be due and payable
prior to the next Interest Payment Date, the following distributions shall be
made in the following order of priority:
 
i.    Fees and expenses due to the Lead Arranger and Senior Lenders;
ii.   Interest on Bridge Loan the and the Working Capital Facility as well as
any hedging obligations;
iii.  Mandatory Repayment;
iv.  Mandatory Prepayments;
v.   any required payments to the Debt Service Reserve Account;
v.   Optional Repayment and any hedging termination obligations payable as a
result of such repayment;
vi.  any payments (if applicable) to the Distribution Reserve Account
v.   Distributions to Equity Investors.
   
37. Debt Service Reserve Account
Borrower shall maintain a Debt Service Reserve Account in an amount equal to
three months of Mandatory Debt Service payable under the Facilities. The Debt
Service Reserve Account shall be fully funded on the Closing Date.
Alternatively, a letter of credit by a financial institution rated at least
A-/A3 may be posted for the benefit of the Senior Lenders on the Closing Date.
VI. Ratios
     
38. Debt Service Coverage Ratio
The Debt Service Coverage Ratio (“DSCR”) for a particular period will be
calculated on a quarterly basis as the ratio of (a) Net Cash Flow for the
twelve-month period ending on the respective calculation date to (b) Mandatory
Debt Service for the twelve-month period ending on the respective calculation
date.
   
39. Net Cash Flow
“Net Cash Flow” means, in respect of any period, (a) aggregate Project Revenues
received during such period plus additional equity contributions during such
period not used to pay for expansion capital expenditures, less (b) the
operating expenses, maintenance capital expenditure and taxes paid during such
period, but excluding any expansion capital expenditures funded with distributed
amounts or equity contributions or financed with permitted debt, non-cash
charges, interest and principal payments on the loans, distributions,
investments, costs paid by insurance proceeds, and employee phantom stock
ownership plan payments.

 
19

--------------------------------------------------------------------------------


 
VII. General
     
40. Reporting requirements of the Borrower
i.     Annual audited financial statements no later than 90 days after close of
each fiscal year;
ii.    Quarterly financial statements no later than 45 days after close of each
fiscal quarter;
iii.   Contemporaneously with delivery of (i) and (ii): a compliance certificate
stating that an Event of Default has not occurred, or if an EoD has occurred and
is continuing, a statement of proposed cure remedies and a certificate stating
all expansion capital expenditures during the previous quarter and the source of
funds for such expenditures;
iv.   Monthly operating reports no later than 30 days after close of each month;
and
v.    DSCR certificate no later than 30 days after the close of each fiscal
quarter, certifying the DSCR for the twelve-month period.
   
41. Governing Law
The documentation is governed by New York law, venue shall be in New York
County, and contains a waiver of jury trial.



 
20

--------------------------------------------------------------------------------


 
 
[v072893_ex10-1merx1x1.jpg]

 
 
21

--------------------------------------------------------------------------------